     Case 1:21-cv-01372-SHR-EB Document 9 Filed 08/31/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOAQUIN THATCHER,        :
    Petitioner           :
                         :                       No. 1:21-cv-1372
   v.                    :
                         :                       (Judge Rambo)
WARDEN OF FPC-LEWISBURG, :
   Respondent            :

                                 ORDER

     AND NOW, on this 31st day of August 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DISMISSED AS MOOT; and

     2.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
